DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (3/25/22 Remarks: page 6, line 11 – page 10, line 15) with respect to the rejection of claims 1-2, 4, & 10-11 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Khan (US 20190172493).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan (US 20190172493).
Claim 1: A learning system comprising:
a reception unit that receives an input of first learning data from a user, the first learning data comprising an image (Khan paragraph 0029, collect face image);
a calculation unit that calculates a contribution degree of the first learning data to learning of a discriminator for each user (Khan paragraph 0029, determine importance),
wherein the discriminator is an image identification engine that is created by second learning data, the second learning data comprising another image (Khan paragraph 0029, reference or training images),
wherein the contribution is calculated on the basis of at least one of a comparison result between the first learning data and the second learning data (Khan paragraph 0029, compare user face image to reference or training images) or (Note: This is a recitation in the alternative, readable upon either option) a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data; and
a service setting unit that sets a service for the user on the basis of the contribution degree calculated for each user (Khan paragraph 0029, determine user interest; Khan paragraphs 0004 & 0015, customize content based on user interest).
Claim 2: The learning system according to claim 1 (see above),
wherein the calculation unit calculates the contribution degree on the basis of a difference between a comparison data set including the second learning data used for creating the discriminator and the first learning data (Khan paragraph 0029, compare user face image to reference or training images).
Claim 10: A learning method performed in a learning system comprising:
receiving an input of first learning data from a user, the first learning data comprising an image (Khan paragraph 0029, collect face image);
calculating a contribution degree of the first learning data to learning of a discriminator for each user (Khan paragraph 0029, determine importance),
wherein the discriminator is an image identification engine that is created by second learning data, the second learning data comprising another image (Khan paragraph 0029, reference or training images),
wherein the contribution is calculated on the basis of at least one of a comparison result between the first learning data and the second learning data (Khan paragraph 0029, compare user face image to reference or training images) or (Note: This is a recitation in the alternative, readable upon either option) a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data; and
setting a service for the user on the basis of the contribution degree calculated for each user (Khan paragraph 0029, determine user interest; Khan paragraphs 0004 & 0015, customize content based on user interest).
Claim 11: A non-transitory, computer-readable recording medium (Khan paragraph 0053, software on non-transitory computer useable medium) which records therein, computer instructions that, when executed by a computer (Khan paragraphs 0004 & 0052, computer implementation), causes the computer to realize:
a function of receiving an input of first learning data from a user, the first learning data comprising an image (Khan paragraph 0029, collect face image);
a function of calculating a contribution degree of the first learning data to learning of a discriminator for each user (Khan paragraph 0029, determine importance),
wherein the discriminator is an image identification engine that is created by second learning data, the second learning data comprising another image (Khan paragraph 0029, reference or training images),
wherein the contribution is calculated on the basis of at least one of a comparison result between the first learning data and the second learning data (Khan paragraph 0029, compare user face image to reference or training images) or (Note: This is a recitation in the alternative, readable upon either option) a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data; and
a function of setting a service for the user on the basis of the contribution degree calculated for each user (Khan paragraph 0029, determine user interest; Khan paragraphs 0004 & 0015, customize content based on user interest).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the art of record does not teach or suggest the recited calculation of a contribution degree based on a difference between first and second image vectors in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
With respect to claim 4 (and dependent claim 5), the art of record does not teach or suggest the recited calculation of a contribution degree based on average data created from second learning data in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
 With respect to claim 6 (and dependent claim 7), the art of record does not teach or suggest the recited receiving of correct answer data for an output obtained by inputting the first learning data and comparing the output with the correct answer data in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
With respect to claim 8, the art of record does not teach or suggest the recited calculation of an accuracy difference before and after learning using the first learning data in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
With respect to claim 9, the art of record does not teach or suggest the recited use of identity-concealed patient data as first learning data in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663